Exhibit 10.12

U.K. EMPLOYEES

TELLURIAN INC.

OPTION AGREEMENT

PURSUANT TO THE

TELLURIAN INC.

2016 OMNIBUS INCENTIVE COMPENSATION PLAN

This OPTION AGREEMENT (“Agreement”) is effective as of [INSERT MONTH]_, 2017
(the “Grant Date”), between Tellurian Inc., a Delaware corporation (the
“Company”), and [INSERT NAME] (the “Participant”).

Terms and Conditions

The Participant is hereby granted, as an eligible Employee of the Company or a
Subsidiary, as of the Grant Date, pursuant to the Tellurian Inc. 2016 Omnibus
Incentive Compensation Plan, as it may be amended from time to time (the
“Plan”), the right to acquire the number of shares of the Company’s Common Stock
set forth in Section 1 below on the date and on the terms set out below. Except
as otherwise indicated, any capitalized term used but not defined herein shall
have the meaning ascribed to such term in the Plan. A copy of the Plan and the
prospectus with regard to the shares under an effective registration on Form S-8
have been delivered or made available to the Participant. By signing and
returning this Agreement, the Participant acknowledges having received and read
a copy of the Plan and the prospectus and agrees to comply with the Plan, this
Agreement and all applicable laws and regulations.

Accordingly, the parties hereto agree as follows:

1. Grant of Option. Subject in all respects to the Plan and the terms and
conditions set forth herein and therein, effective as of the Grant Date, the
Company hereby awards to the Participant the right to acquire
[                    ] shares of its Common Stock (the “Shares”) subject to the
following terms of this Agreement (the “Option”). Such right to acquire the
Shares is subject to certain restrictions set forth in Section 2 hereof, which
restrictions shall lapse at the times provided under Section 2 hereof at which
time the Option will become automatically exercised and the Participant can
acquire the Shares. For the period during which such restrictions are in effect,
the Option cannot be exercised. The right to acquire the Shares, in the sole
discretion of the Plan Administrator, shall be evidenced by a certificate or be
credited to a book entry account maintained by the Company (or its designee) on
behalf of the Participant and such certificate or book entry (as applicable)
shall be noted appropriately to record the restrictions on acquiring the Shares
imposed hereby. The price payable on exercise of the Option shall be USD1 (one
US dollar).

2. Rights While Option Outstanding.

(a) Rights as an Optionholder. The Participant shall have no rights as a
stockholder with respect to the Shares unless and until the Shares are acquired
by the Participant.

(b) Dividend Payment. In the event that the Option is exercised and the
Participant acquires the Shares hereunder, the Participant shall be entitled to
a payment (the “Dividend Payment”) of an amount equal to the dividends, if any,
that would have been paid in respect of the Shares in the period between the
Grant Date and the date that the Participant acquires the Shares had the Shares
been in issue throughout that period and the Dividend Payment shall not accrue
interest. Such Dividend Payment shall be paid to the Participant on or around
the date that the Participant acquires the Shares.



--------------------------------------------------------------------------------

(c) Exercise. Subject to Section 2(d) below, the Option shall be automatically
exercised as, and only as, follows (and there shall be no proportionate or
partial exercise in the periods prior to the applicable exercise date(s) and all
exercise shall occur only on the applicable exercise date(s)):

(i) FID. The Option shall be exercised upon the affirmative final investment
decision by the Board with respect to the Driftwood LNG project (“FID”);
provided, however, that the Participant has not experienced a Termination of
Service prior to the exercise date.

(d) Terminations without Cause or due to Death or Disability. In the event the
Participant is terminated by the Company without Cause, or due to his death or
Disability, the Option shall remain open and continue to be exercisable on the
FID as if the Participant had not experienced a Termination of Service;
provided, however, that the Plan Administrator will have the ability, in its
sole discretion, to accelerate the exercise of the Option even if the FID has
not yet occurred. Notwithstanding anything contained in the Plan, for purposes
of this Agreement, “Cause” shall mean a Termination of Service with the
Participant’s Employer under any of the following circumstances: (i) the
indictment for, the conviction of, or the pleading of guilty or nolo contendere
to, any felony or any crime involving fraud, dishonesty or moral turpitude;
(ii) the Participant’s gross negligence with regard to the Company or any
Subsidiary in respect of the Participant’s duties for the Company or any
Subsidiary; (iii) the Participant’s willful misconduct having or, which in the
good faith discretion of the Board could have, an adverse impact on the Company
or any Subsidiary economically or reputation wise; (iv) the Participant’s
material breach of this Agreement, any employment or consulting agreement
entered into with the Company or any Subsidiary or material breach of any code
of conduct or ethics or any other policy of the Company, which breach (if
curable in the good faith discretion of the Board) has remained uncured for a
period of ten (10) days following the Company’s delivery of written notice to
the Participant specifying the manner in which the agreement or policy has been
materially breached; or (v) the Participant’s failure to perform his or her
reasonably assigned duties to the Company or Subsidiary, including by reason of
the Participant’s habitual absenteeism or due to the Participant’s
insubordination (other than such failure resulting from the Participant’s
incapacity due to physical or mental illness), which failure has continued for a
period of at least ten (10) days following the Company’s delivery of written
notice to the Participant specifying the manner in which the Company believes
the Participant has not performed his or her duties.

(e) Terminations for all other Reasons. In the event the Participant experiences
a Termination of Service for any reason other than those set forth in Section
2(d), the Participant shall forfeit to the Company, without compensation, the
Option to the extent that it is unexercised and cannot be exercised in
accordance with Section 2(c) immediately upon the Participant’s Termination of
Service.

(f) Certificates. If, after the Grant Date, certificates are issued with respect
to the Option, such issuance and delivery of certificates shall be made in
accordance with the applicable terms of the Plan.

3. Delivery Delay. The delivery of any certificate representing the Option or
the Shares acquired on exercise of the Option may be postponed by the Company
for such period as may be required for it to comply with any applicable foreign,
federal, state or provincial securities law, or any national securities exchange
listing requirements and the Company is not obligated to issue or deliver

 

2



--------------------------------------------------------------------------------

any securities if, in the opinion of counsel for the Company, the issuance of
such Option or certificate shall constitute a violation by the Participant or
the Company of any provisions of any applicable foreign, federal, state or
provincial law or of any regulations of any governmental authority or any
national securities exchange. If the Participant is currently a resident or is
likely to become a resident in the United Kingdom at any time during the period
that the Option is unexercised, the Participant acknowledges and understands
that the Company intends to meet its delivery obligations under the Option to
the extent that it is exercised in Common Stock, except as may be prohibited by
law or described in this Agreement or supplementary materials.

4. Certain Legal Restrictions. The Plan, this Agreement, the granting and
exercise of the Option, the issue to or acquisition by the Participant of any
Shares, and any obligations of the Company under the Plan and this Agreement,
shall be subject to all applicable federal, state and local laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required, and to any rules or regulations of any exchange on which the
Common Stock is listed.

5. Change of Control. The provisions in the Plan regarding Change of Control
shall apply to the Option.

6. Taxes.

(a) Withholding of Taxes. The Company and/or the Participant’s employer (the
“Employer”) if different shall have the right to deduct from any payment to be
made pursuant to this Agreement and the Plan, or to otherwise require, prior to
the issuance, delivery or acquisition of any shares of Common Stock or payment
of the Dividend Payment, payment by the Participant (to the Company or as the
Company directs) of, any federal, state or local taxes required by law to be
withheld, whether by the Company, the Employer or another person.

(b) Unless otherwise agreed to in writing by the Participant and the Company, or
pursuant to the establishment by the Plan Administrator of an alternate
procedure, (i) if the Participant is an “officer” under Section 16 of the
Exchange Act at the time of exercise, required withholding will be implemented
through a net settlement of shares or (ii) if the Participant is not an
“officer” under Section 16 of the Exchange Act at the time of exercise, required
withholding will be required to be implemented through the Participant executing
a “sell to cover” transaction through a broker designated or approved by the
Company with, in each case, the amount required to satisfy any amounts of tax
referred to in paragraph 6(a) (including under PAYE and/or in respect of
national insurance contributions) being paid to the Employer in order for the
Participant to “make good” the tax due.

7. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Plan Administrator and as may be
in effect from time to time. The Plan is incorporated herein by reference. If
and to the extent that any provision of this Agreement conflicts or is
inconsistent with the terms set forth in the Plan, the Plan shall control, and
this Agreement shall be deemed to be modified accordingly.

8. Restrictions on Transfer. The Participant shall not sell, transfer, pledge,
hypothecate, assign or otherwise dispose of any rights under the Option or the
Shares, except as permitted in the Plan or Agreement. Any attempted sale,
transfer, pledge, hypothecation, assignment or other disposition of the Shares
in violation of the Plan or this Agreement shall be void and of no effect and
the Company shall have the right to disregard the same on its books and records
and to issue “stop transfer” instructions to its transfer agent.

 

3



--------------------------------------------------------------------------------

9. Recoupment Policy. The Participant acknowledges and agrees that the Shares
and the Dividend Payment shall be subject to the terms and provisions of any
“clawback” or recoupment policy that may be adopted by the Company from time to
time or as may be required by any applicable law (including, without limitation,
the Dodd-Frank Wall Street Reform and Consumer Protection Act and rules and
regulations thereunder).

10. No Right to Employment or Consultancy Service. This Agreement is not an
agreement of employment or to provide consultancy services. None of this
Agreement, the Plan or the grant of the Option hereunder shall (a) guarantee
that the Company will employ or retain the Participant as an employee or
consultant for any specific time period or (b) modify or limit in any respect
the Company’s right to terminate or modify the Participant’s employment,
consultancy arrangement or compensation. Moreover, this Agreement is not
intended to and does not amend any existing employment or consulting contract
between the Participant and the Company or any of its Affiliates.

11. Section 409A. Section 20.2 of the Plan with regard to Code Section 409A
shall apply to this Award Agreement.

12. Notices. Any notice or communication given hereunder shall be in writing or
by electronic means and, if in writing, shall be deemed to have been duly given:
(i) when delivered in person or by electronic means; (ii) three days after being
sent by United States mail; or (iii) on the first business day following the
date of deposit if delivered by a nationally recognized overnight delivery
service, to the appropriate party at the following address (or such other
address as the party shall from time to time specify): (i) if to the Company, to
Tellurian Inc. at its then current headquarters; and (ii) if to the Participant,
to the address on file with the Company.

13. Mode of Communications. The Participant agrees, to the fullest extent
permitted by applicable law, in lieu of receiving documents in paper format, to
accept electronic delivery of any documents that the Company or any of its
Affiliates may deliver in connection with this grant of Restricted Stock and any
other grants offered by the Company, including, without limitation,
prospectuses, grant notifications, account statements, annual or quarterly
reports, and other communications. The Participant further agrees that
electronic delivery of a document may be made via the Company’s email system or
by reference to a location on the Company’s intranet or website or the online
brokerage account system.

14. Governing Law. All matters arising out of or relating to this Agreement and
the transactions contemplated hereby, including its validity, interpretation,
construction, performance and enforcement, shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to principles of conflict of laws which would result in the application
of the laws of any other jurisdiction.

15. Successors. The Company will require any successors or assigns to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
assignment had taken place. The terms of this Agreement and all of the rights of
the parties hereunder will be binding upon, inure to the benefit of, and be
enforceable by, the Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

16. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT

 

4



--------------------------------------------------------------------------------

TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE ACTIONS OF THE
PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES PURSUANT TO THIS AGREEMENT OR IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.

17. Construction. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement. Wherever any words are used in this Agreement in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply. As used herein, (i) “or” shall
mean “and/or” and (ii) “including” or “include” shall mean “including, without
limitation.” Any reference herein to an agreement in writing shall be deemed to
include an electronic writing to the extent permitted by applicable law.

18. Severability of Provisions. If at any time any of the provisions of this
Agreement shall be held invalid or unenforceable, or are prohibited by the laws
of the jurisdiction where they are to be performed or enforced, by reason of
being vague or unreasonable as to duration or geographic scope or scope of the
activities restricted, or for any other reason, such provisions shall be
considered divisible and shall become and be immediately amended to include only
such restrictions and to such extent as shall be deemed to be reasonable and
enforceable by the court or other body having jurisdiction over this Agreement,
and the Company and the Participant agree that the provisions of this Agreement,
as so amended, shall be valid and binding as though any invalid or unenforceable
provisions had not been included.

19. No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

20. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
agreements between the Company and the Participant with respect to the subject
matter hereof.

21. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Execution and
delivery of this Agreement by facsimile or other electronic signature is legal,
valid and binding for all purposes.

[Remainder of Page Left Intentionally Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

TELLURIAN INC.

By:  

 

Name:   Title:  

 

PARTICIPANT

By:  

 

Name:   [INSERT NAME]

[Signature Page to Restricted Stock Agreement]